

Exhibit 10.60






Service Agreement No. 450291-MFNSNG
FIRM TRANSPORTATION SERVICE AGREEMENT
UNDER RATE SCHEDULE FT-NN
THIS AGREEMENT, made and entered into as of this 1st day of April, 2016, by and
between Southern Natural Gas Company, L.L.C., a Delaware limited liability
company, hereinafter referred to as "Company", and SPIRE ALABAMA INC., a
CORPORATION, hereinafter referred to:
a. as "Shipper";
WITNESSETH:
WHEREAS, Company is an interstate pipeline, as defined in Section 2(15) of the
Natural Gas Policy Act of 1978 (NGPA); and
WHEREAS, Shipper has requested firm transportation pursuant to Rate Schedule
FT-NN, of various supplies of gas for redelivery for Shipper's account and has
submitted to Company a request for such transportation service in compliance
with Section 2 of the General Terms and Conditions applicable to such Rate
Schedules; and/or
WHEREAS, Shipper may acquire, from time to time, released firm transportation
capacity under Section 22 of the General Terms and Conditions or continued
transportation service; and
WHEREAS, Company has agreed to provide Shipper with transportation service of
such gas supplies or through such acquired capacity release in accordance with
the terms and conditions of this Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I
TRANSPORTATION QUANTITY
1.1    Subject to the terms and provisions of this Agreement, Rate Schedule
FT-NN and the General Terms and Conditions thereto, Shipper agrees to deliver or
cause to be delivered to Company at the Receipt Point(s) described in Exhibit A
and Exhibit A-1 to this Agreement, and Company agrees to accept at such point(s)
for transportation under this Agreement, an aggregate quantity of natural gas
per day up to the total Transportation Demand set forth on Exhibit B hereto.
Company's obligation to accept gas on a firm basis at any Receipt Point is
limited to the Receipt Points set out on Exhibit A and to the Maximum Daily
Receipt Quantity (MDRQ) stated for each such Receipt Point. The sum of the
MDRQ's for the Receipt Points on Exhibit A shall equal the Transportation
Demand.
1.2    Subject to the terms and provisions of this Agreement, Rate Schedule
FT-NN, and the General Terms and Conditions thereto, Company shall deliver a
thermally equivalent quantity of gas, less the applicable fuel charge as set
forth in the applicable FT-NN Rate Schedule, to Shipper at the Delivery Point(s)
described in Exhibit B and Exhibit B-1 hereto. Company's obligation to redeliver
gas at any Delivery Point on a firm basis is limited to the Delivery Points
specified on Exhibit B and to the Maximum Daily Delivery Quantity (MDDQ) stated
for each such Delivery Point and in no event shall Shipper be entitled to
deliveries in excess of the MDDQ such that if Shipper elects to take gas at an
Exhibit B-1 Delivery Point then the MDDQ at its Exhibit B Delivery Points will
be reduced proportionately. The sum of the MDDQ's for the Delivery Points on
Exhibit B shall equal the Transportation Demand.
1.3    In the event Shipper is the successful bidder on released firm
transportation capacity under Section 22 of Company's General Terms and
Conditions, Company will promptly email and make available to Shipper the terms






--------------------------------------------------------------------------------







of the Capacity Release Transaction on its Interactive Website. Upon the
issuance of the email, subject to the terms, conditions and limitations hereof
and of Company's Rate Schedules FT-NN, Company agrees to provide the released
firm transportation service to Shipper under Rate Schedule FT-NN, the General
Terms and Conditions thereto, and this Agreement.
ARTICLE II
CONDITIONS OF SERVICE
2.1    It is recognized that the transportation service hereunder is provided on
a firm basis pursuant to, in accordance with and subject to the provisions of
Company's Rate Schedule FT-NN, and the General Terms and Conditions thereto,
which are contained in Company's FERC Gas Tariff, as in effect from time to
time, and which are hereby incorporated by reference. In the event of any
conflict between this Agreement and the terms of the applicable Rate Schedule,
the terms of the Rate Schedule shall govern as to the point of conflict. Any
limitation of transportation service hereunder shall be in accordance with the
priorities set out in such Rate Schedule and the General Terms and Conditions
thereto.
2.2    This Agreement shall be subject to all provisions of the General Terms
and Conditions applicable to Company's Rate Schedule FT-NN and such conditions
may be revised from time to time. Unless Shipper requests otherwise, Company
shall provide to Shipper the filings Company makes at the Federal Energy
Regulatory Commission ("Commission") of such provisions of the General Terms and
Conditions or other matters relating to Rate Schedule FT-NN.
2.3    Company shall have the right to discontinue service under this Agreement
in accordance with Section 15.3 of the General Terms and Conditions hereto.
2.4    The parties hereto agree that neither party shall be liable to the other
party for any special, indirect, or consequential damages (including, without
limitation, loss of profits or business interruptions) arising out of or in any
manner related to this Agreement.
2.5    This Agreement is subject to the provisions of Subpart G of Part 284 of
the Commission's Regulations under the NGPA and the Natural Gas Act. Upon
termination of this Agreement, Company and Shipper shall be relieved of further
obligation to the other party except to complete the transportation of gas
underway on the day of termination, to comply with the provisions of Section 14
of the General Terms and Conditions with respect to any imbalances accrued prior
to termination of this Agreement, to render reports, and to make payment for all
obligations accruing prior to the date of termination.
ARTICLE III
NOTICES
3.1    Except as provided in Section 8.6 herein, notices hereunder shall be
given pursuant to the provisions of Section 18 of the General Terms and
Conditions to the respective party at the applicable address, telephone number,
or e-mail addresses provided by the parties from time to time.
ARTICLE IV
TERM
4.1    Subject to the provisions hereof, this Agreement shall be in full force
and effect for the primary term(s) as set forth on Exhibit B hereto, as
applicable, and shall continue and remain in force and effect for successive
evergreen terms specified on Exhibit B hereto unless canceled by either party
giving the required amount of written notice specified on Exhibit B to the other
party prior to the end of the primary term(s) or any extension thereof. The
primary term of the Agreement commence and end as provided on Exhibit B. (If
Applicable) If construction of facilities is necessary, Exhibit B may indicate
that the start date coincides with the in-service date of the applicable
facilities.
4.2    In the event Shipper has not contracted for firm Transportation Demand
under this Agreement directly with Company, as set forth on Exhibit B hereto,
then the term of this Agreement shall be effective as of the date first
hereinabove written and shall remain in full force and effect for a primary term
through the end of the month and month to month thereafter unless canceled by
either party giving at least five (5) days written notice to the other party
prior to the end of the primary term or any extension thereof, provided however,
this agreement may






--------------------------------------------------------------------------------







be terminated by Company if no activity occurs hereunder during a period of 12
consecutive months. It is provided, however that this Agreement shall not
terminate prior to the expiration of any Capacity Release Transaction.
ARTICLE V
CONDITIONS PRECEDENT
5.1    Unless otherwise agreed to by the parties, the terms of Rate Schedule
FT-NN, and the General Terms and Conditions thereto, shall apply to the
acquisition or construction of any facilities necessary to effectuate this
Agreement. Other provisions of this Agreement notwithstanding, Company shall be
under no obligation to construct the facilities or commence service hereunder
unless and until (1) Company has received and accepted the necessary regulatory
approvals and permits to construct the facilities in a form and substance
satisfactory to Company; (2) all facilities, of whatever nature, as are required
by Company to permit the receipt, measurement, transportation, and delivery of
natural gas hereunder have been authorized, installed, and are in operating
condition; (3) (If Applicable) Company has obtained the approval of the
appropriate management or management committee and/or board of directors of
Company and/or its parent company to spend the capital necessary to construct
the additional facilities; and (4) (If Applicable) Shipper completes the
construction and places into operation, using diligent efforts, its upstream or
downstream production or end use facilities required to receive or deliver gas
hereunder,
ARTICLE VI
REMUNERATION
6.1    Shipper shall pay Company monthly for the transportation services
rendered hereunder the charges specified in Rate Schedule FT-NN, and under each
effective Capacity Release Transaction, as applicable, including any penalty and
other authorized charges assessed under the FT-NN Rate Schedule and the General
Terms and Conditions. For service requested from Company under Rate Schedule
FT-NN, Company shall notify Shipper as soon as practicable of the date services
will commence hereunder, and if said date is not the first day of the month, the
Reservation Charge for the first month of service hereunder shall be adjusted to
reflect only the actual number of days during said month that transportation
service is available. Company may agree from time to time to discount the rates
charged Shipper for services provided hereunder in accordance with the
provisions of Rate Schedule FT-NN. Said discounted charges shall be set forth on
Exhibit E hereto or the parties may agree to a Negotiated Rate for such services
in accordance with the provisions of Rate Schedule FT-NN. Said discounted or
Negotiated Rates shall be set forth on Exhibit E or Exhibit F, respectively,
hereto and shall take precedence over the charges set forth in Rate Schedules
FT-NN during the period in which they are in effect.
6.2    The rates and charges provided for under Rate Schedule FT-NN shall be
subject to increase or decrease pursuant to any order issued by the Commission
in any proceeding initiated by Company or applicable to the services performed
hereunder. Shipper agrees that Company shall, without any further agreement by
Shipper, have the right to change from time to time, all or any part of its
Proforma Service Agreement, as well as all or any part of Rate Schedule FT-NN,
or the General Terms and Conditions thereto, including without limitation the
right to change the rates and charges in effect hereunder, pursuant to Section
4(d) of the Natural Gas Act as may be deemed necessary by Company, in its
reasonable judgment, to assure just and reasonable service and rates under the
Natural Gas Act. It is recognized, however, that once a Capacity Release
Transaction has been awarded, Company cannot increase the Reservation Charge to
be paid by Shipper under that Capacity Release Transaction, unless in its bid
the Replacement Shipper has agreed to pay a percentage of the maximum tariff
rate in effect and the maximum tariff rate increases during the term of the
Capacity Release Transaction. Nothing contained herein shall prejudice the
rights of Shipper to contest at any time the changes made pursuant to this
Section 6.2, including the right to contest the transportation rates or charges
for the services provided under this Agreement, from time to time, in any
subsequent rate proceedings by Company under Section 4 of the Natural Gas Act or
to file a complaint under Section 5 of the Natural Gas Act with respect to such
transportation rates or charges, the Rate Schedules, or the General Terms and
Conditions thereto.
ARTICLE VII
RESERVED
ARTICLE VIII
MISCELLANEOUS
8.1    This Agreement constitutes the entire Agreement between the parties and
no waiver by Company or Shipper of any default of either party under this
Agreement shall operate as a waiver of any subsequent default whether of a like
or different character.






--------------------------------------------------------------------------------







8.2    The laws of the State of Texas shall govern the validity, construction,
interpretation, and effect of this Agreement, without giving effect to any
conflict of laws doctrine that would apply the laws of another jurisdiction.
8.3    No modification of or supplement to the terms and provisions hereof shall
be or become effective except by execution of a supplementary written agreement
between the parties except that (i) a Capacity Release Transaction may be
issued, and (ii) in accordance with the provisions of Rate Schedule FT-NN, and
the General Terms and Conditions thereto, Receipt Points may be added to or
deleted from Exhibit A and the Maximum Daily Receipt Quantity for any Receipt
Point on Exhibit A may be changed upon execution by Company and Shipper of a
Revised Exhibit A to reflect said change(s), and (iii) Delivery Points may be
added to or deleted from Exhibit B and the Maximum Daily Delivery Quantity for
any Delivery Point may be changed upon execution by Company and Shipper of a
Revised Exhibit B to reflect said change(s). It is provided, however, that any
such change to Exhibit A or Exhibit B must include corresponding changes to the
existing Maximum Daily Receipt Quantities or Maximum Daily Delivery Quantities,
respectively, such that the sum of the changed Maximum Daily Receipt Quantities
equals the Transportation Demand and the sum of the Maximum Daily Delivery
Quantities equals the Transportation Demand.
8.4    This Agreement shall bind and benefit the successors and assigns of the
respective parties hereto, Subject to the provisions of Section 22 of the
General Terms and Conditions applicable hereto, either party may assign this
Agreement to an affiliated company without the prior written consent of the
other party, provided that the affiliated company is creditworthy pursuant to
Section 2.1(d) of the General Terms and Conditions, but neither party may assign
this Agreement to a nonaffiliated company without the prior written consent of
the other party, which consent shall not be unreasonably withheld; provided,
however, that either party may assign or pledge this Agreement under the
provisions of any mortgage, deed of trust, indenture or similar instrument.
8.5    Exhibits A, A-1, B, B-1, and any other Exhibits executed by the Parties
from time to time attached to this Agreement constitute a part of this Agreement
and are incorporated herein.
8.6    This Agreement is subject to all present and future valid laws and
orders, rules, and regulations of any regulatory body of the federal or state
government having or asserting jurisdiction herein. After the execution of this
Agreement for firm transportation capacity from Company, each party shall make
and diligently prosecute all necessary filings with federal or other
governmental bodies, or both, as may be required for the initiation and
continuation of the transportation service which is the subject of this
Agreement and to construct and operate any facilities necessary therefore. Each
party shall have the right to seek such governmental authorizations as it deems
necessary, including the right to prosecute its requests or applications for
such authorization in the manner it deems appropriate. Upon either party's
request, the other party shall timely provide or cause to be provided to the
requesting party such information and material not within the requesting party's
control and/or possession that may be required for such filings. Each party
shall promptly inform the other party of any changes in the representations made
by such party herein and/or in the information provided pursuant to this
paragraph. Each party shall promptly provide the party with a copy of all
filings, notices, approvals, and authorizations in the course of the prosecution
of its filings.
8.7    (If applicable to local distribution companies pursuant to Article XV,
Paragraph 1(b) of the Stipulation and Agreement approved in the "Order Approving
Settlement" in Docket Nos. RP89-224-012, et al., dated September 29, 1995, 75
FERC ¶61,322 (1995).).
If Shipper experiences the loss of any load, by direct connection of such load
to the Company's system, Shipper may reduce its Transportation Demand under this
Service Agreement or any other Service Agreement for firm transportation service
between Shipper and Company by giving Company 30 days prior written notice of
such reduction within six (6) months of the date Company initiates direct
services to the industrial customer; provided, however, that any such reduction
shall be applied first to the Transportation Demand under the Service Agreement
with the shortest remaining contract term.
In order to qualify for a reduction in its Transportation Demand, Shipper must
certify and provide supporting data that:
(i)
The load was actually being served by Shipper with gas transported by Company
prior to November 1, 1993.

(ii)
If the load lost by Shipper was served under a firm contract, the daily contract
quantity shall be provided.







--------------------------------------------------------------------------------







(iii)
If the load lost by Shipper was served under an interruptible contract, the
average daily quantities during the latest twelve months of service shall be
provided.

Shipper may reduce its aggregate Transportation Demand under all its Service
Agreements by an amount up to the daily contract quantity in the case of the
loss of a firm customer and/or up to the average daily deliveries during the
latest twelve month period in the case of the loss of an interruptible customer.
Such reduction shall become effective thirty days after the date of Shipper's
notice that it desires to reduce its Transportation Demand.
8.8    This Agreement supersedes and cancels the Service Agreement (#FSNG1 for
service type FT-NN) dated November 1, 1993 between the parties hereto.
8.9    (If applicable) In the event Company subscribes for off-system firm
transportation capacity, Shipper shall pay the additional charges set forth on
Exhibit C attached hereto, except as otherwise provided on Exhibit E or F.
IN WITNESS WHEREOF, this Agreement has been executed by the parties by their
respective duly authorized officers and shall be effective as of the date first
written above.












SOUTHERN NATURAL GAS COMPANY, L.L.C.


By    /s/ Janice H. Parker
Its    Vice President, Commercial
8-31-18






SPIRE ALABAMA INC.


By    /s/ George E. Godat
Its    VP Gas Supply
8-31-18








--------------------------------------------------------------------------------







Service Agreement No. 450291-MFNSNG
EXHIBIT A
RECEIPT POINTS
Receipt Points
Package No.
Point Code
Point Name
MDRQ (Dth) by Month
456007-FNSNG
677777
SNG STORAGE
154,595 SEP
 
 
 
236,544 OCT - MAR
 
 
 
154,595 APR - AUG

Total Transportation Demand: 1/
154,595 Dth
SEP
 
236.544 Dth
OCT - MAR
 
154,595 Dth
APR - AUG

/s/ George E. Godat
 
/s/ Janice H. Parker
 
SPIRE ALABAMA INC.
 
SOUTHERN NATURAL GAS COMPANY, L.L.C.
 

Effective Date: September 1, 2018
1/ (Specify monthly variations if applicable)




--------------------------------------------------------------------------------







Service Agreement No. 450291-MFNSNG
EXHIBIT A-1
RECEIPT POINTS
All active Receipt Points on Company's contiguous pipeline system, a current
list of which shall be maintained by Company on its Interactive Website.






--------------------------------------------------------------------------------







Service Agreement No. 450291-MFNSNG
EXHIBIT B
DELIVERY POINTS
 
 
 
 
 
 
Delivery Points
 
 
 
 
Package No.
Start Date
Primary Term
Primary Term Notice
Evergreen Term
Evergreen Term Notice
Point Code
Point Name
MDDQ (Dth)
By Month
Contract Pressure
Hourly Flow Rate Entitlement
 
 
 
 
 
 
 
 
 
%
Dth
456007-FNSNG
10/01/2015
08/31/2021
365
YEAR
365
600057
SPIREAL/SNG PLANT MILLER JEFFERSON
2
115
6
0
 
 
 
 
 
 
600076
SPIREAL/SNG PHENIX CITY AREA RUSSEL
7,684
 
 
 
 
 
 
 
 
 
654700
SPIREAL/SNG GADSDEN AREA ETOWAH
10,559 SEP
28,174 OCT - MAR
10,559 APR - AUG
 
 
 
 
 
 
 
 
 
658500
SPIREAL/SNG BIRMINGHAM AREA JEFFERS
39,924 SEP
72,338 OCT - MAR
39,924 APR - AUG
 
 
 
 
 
 
 
 
 
659700
SPIREAL/SNG ANNISTON AREA CALHOUN
16,867 SEP
30,864 OCT - MAR
16,867 APR - AUG
 
 
 
 
 
 
 
 
 
659900
SPIREAL/SNG DEMOPOLIS AREA MARENGO
5,690
 
 
 
 
 
 
 
 
 
805100
SPIREAL/SNG MONTGOMERY #2 ELMORE
2,838
600
6
170





--------------------------------------------------------------------------------







 
 
 
 
 
 
Delivery Points
 
 
 
 
Package No.
Start Date
Primary Term
Primary Term Notice
Evergreen Term
Evergreen Term Notice
Point Code
Point Name
MDDQ (Dth)
By Month
Contract Pressure
Hourly Flow Rate Entitlement
 
 
 
 
 
 
 
 
 
%
Dth
 
 
 
 
 
 
806000
SPIREAL/SNG RUSSELL MILLS ELMORE
223
LINE
6
13
 
 
 
 
 
 
817400
SPIREAL/SNG BRENT TUSCALOOSA
1,024
200
6
61
 
 
 
 
 
 
940002
SPIREAL/SNG TUSCALOOSA AREA TUSCALO
0 SEP
17,923 OCT - MAR
0 APR - AUG
 
 
 
 
 
 
 
 
 
940005
SPIREAL/SNG LINCOLN AREA ST. CLAIR
1,622
 
 
 
 
 
 
 
 
 
940006
SPIREAL/SNGTALLADEGA AREA TALLADEG
4,355
 
 
 
 
 
 
 
 
 
940011
SPIREAL/SNG OPELIKA AREA LEE
18,027
 
 
 
 
 
 
 
 
 
940021
SPIREAL/SNG FAIRFAX- SHAWMUT AREA CH
4,851
 
 
 
 
 
 
 
 
 
940022
SPIREAL/SNG MONTGOMERY AREA ELMORE
22,366
 
 
 
 
 
 
 
 
 
940023
SPIREAL/SNG SELMA AREA DALLAS
8,881
 
 
 
 
 
 
 
 
 
940024
SPIREAL/SNG TUSKEGEE AREA MACON
6,918
 
 
 
 
 
 
 
 
 
940035
SPIREAL/SNG JASPER AREA WALKER
925
 
 
 
 
 
 
 
 
 
940046
SPIREAL/SNG REFORM AREA PICKENS
513
 
 
 







--------------------------------------------------------------------------------





 
 
 
 
 
 
Delivery Points
 
 
 
 
Package No.
Start Date
Primary Term
Primary Term Notice
Evergreen Term
Evergreen Term Notice
Point Code
Point Name
MDDQ (Dth)
By Month
Contract Pressure
Hourly Flow Rate Entitlement
 
 
 
 
 
 
 
 
 
%
Dth
 
 
 
 
 
 
940056
SPIREAL/SNG PELL CITY AREA ST. CLAI
1,326
 
 
 







Total Transportation Demand: 1/
154,595 Dth
SEP
 
236.544 Dth
OCT - MAR
 
154,595 Dth
APR - AUG

/s/ George E. Godat
 
/s/ Janice H. Parker
 
SPIRE ALABAMA INC.
 
SOUTHERN NATURAL GAS COMPANY, L.L.C.
 

Effective Date: September 1, 2018
1/ (Specify monthly variations if applicable)






--------------------------------------------------------------------------------









SHIPPER: SPIRE ALABAMA INC.
Page 2 of 2
EXHIBIT B
Service Agreement No. 450291-MFNSNG
Effective Date: September 1, 2018

This supplement to Exhibit B details the meter station restrictions, hourly flow
rate entitlements, and firm contract pressure underlying each Delivery Point
MDDQ with multiple measurement stations to this Exhibit B.
 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG PHENIX CITY AREA RUSSEL
600076
 
7,684
 
 
6
462
SPIREAL/SNG PHENIX CITY #1 LEE
 
810600
 
3,898
LINE
6
234
SPIREAL/SNG PHENIX CITY #2 LEE
 
810700
 
2,327
200
6
140
SPIREAL/SNG PHENIX CITY #3 LEE
 
810800
 
1,459
LINE
6
88
SPIREAL/SNG GADSDEN AREA ETOWAH
654700
 
28,174
 
 
6
1,690
SPIREAL/SNG RAGLAND ST. CLAIR
 
841200
 
284
50
6
17
SPIREAL/SNG ASHVILLE ST. CLAIR
 
841400
 
610
100
6
37
SPIREAL/SNG GADSDEN #5 ETOWAH
 
841900
 
583
195
6
35
SPIREAL/SNG GADSDEN #1 ETOWAH
 
842200
 
16,747
145
6
1,005
SPIREAL/SNG GADSDEN #2 ETOWAH
 
842300
 
2,990
145
6
179
SPIREAL/SNG GADSDEN #3 ETOWAH
 
842400
 
2,700
150
6
162
SPIREAL/SNG GADSDEN #4 ETOWAH
 
843000
 
2,673
325
6
160
SPIREAL/SNG GADSDEN #6 ETOWAH
 
843600
 
1,587
150
6
95
SPIREAL/SNG BIRMINGHAM AREA JEFFERS
658500
 
72,338
 
 
6
4,341







--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG MONTEVALLO SHELBY
 
600055
 
1,174
150
6
70
SPIREAL/SNG TARRANT JEFFERSON
 
600162
 
1,744
150
6
105
SPIREAL/SNG HELENA #2 SHELBY
 
600163
 
0
 
 
 
SPIREAL/SNG ALABASTER #2 SHELBY
 
600164
 
689
340
6
41
SPIREAL/SNG ALABASTER #3 SHELBY
 
600165
 
437
330
6
26
SPIREAL/SNG OAK GROVE JEFFERSON
 
821200
 
203
100
6
12
SPIREAL/SNG FORESTDALE JEFFERSON
 
821800
 
1,041
150
6
62
SPIREAL/SNG BIRMINGHAM NORTH JEFFER
 
822600
 
9,806
LINE
6
588
SPIREAL/SNG ROEBUCK JEFFERSON
 
825700
 
13,778
425
6
827
SPIREAL/SNG LEEDS #1 ST. CLAIR
 
826400
 
1,575
75
6
95
SPIREAL/SNG LEEDS #2 ST. CLAIR
 
826500
 
2,102
300
6
126
SPIREAL/SNG LEHIGH PORTLAND CEMENT
 
826700
 
0
 
 
 
SPIREAL/SNG PLEASANT GROVE JEFFERSO
 
828600
 
4,529
515 1/
6
272
SPIREAL/SNG BESSEMER #1 JEFFERSON
 
829200
 
3,931
560 1/
6
236
SPIREAL/SNG BESSEMER #2 JEFFERSON
 
829300
 
2,442
485
6
147
SPIREAL/SNG GENERY GAP SHELBY
 
830400
 
11,078
370
6
665
SPIREAL/SNG HELENA SHELBY
 
830900
 
2,663
325
6
160









--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG ALABASTER #1 SHELBY
 
831400
 
621
335
6
37
SPIREAL/SNG COLUMBIANA SHELBY
 
832600
 
837
100
6
50
SPIREAL/SNG ENSLEY JEFFERSON
 
837400
 
4,881
150
6
293
SPIREAL/SNG HARBISON WALKER JEFFERS
 
838700
 
1,062
200
6
64
SPIREAL/SNG FAIRFIELD JEFFERSON
 
839200
 
7,745
175
6
465
SPIREAL/SNG ANNISTON AREA CALHOUN
659700
 
30,864
 
 
6
1,852
SPIREAL/SNG ANNISTON #1 CALHOUN
 
845600
 
10,314
110
6
619
SPIREAL/SNG ANNISTON #2 CALHOUN
 
845700
 
4,078
150
6
245
SPIREAL/SNG ANNISTON #3 CALHOUN
 
845800
 
15,087
250
6
905
SPIREAL/SNG HEFLIN CLEBURNE
 
847000
 
880
55
6
53
SPIREAL/SNG CHOCCOLOCCO CALHOUN
 
848100
 
505
LINE
6
30
SPIREAL/SNG DEMOPOLIS AREA MARENGO
659900
 
5,690
 
 
6
341
SPIREAL/SNG DEMOPOLIS #1 MARENGO
 
801400
 
621
60
6
37
SPIREAL/SNG DEMOPOLIS #2 SUMTER
 
801500
 
1,708
75
6
102
SPIREAL/SNG GREENSBORO HALE
 
802400
 
1,310
200
6
79
SPIREAL/SNG UNIONTOWN HALE
 
802600
 
598
125
6
36
SPIREAL/SNG MARION PERRY
 
803400
 
1,453
165
6
87









--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG TUSCALOOSA AREA TUSCALO
940002
 
17,923
 
 
6
1,075
SPIREAL/SNG TUSCALOOSA #1 TUSCALOOS
 
816400
 
7,063
LINE
6
424
SPIREAL/SNG TUSCALOOSA #2 TUSCALOOS
 
816500
 
7,720
300
6
463
SPIREAL/SNG TUSCALOOSA #3 TUSCALOOS
 
816600
 
3,140
125
6
188
SPIREAL/SNG LINCOLN AREA ST. CLAIR
940005
 
1,622
 
 
6
97
SPIREAL/SNG VINCENT ST. CLAIR
 
827800
 
773
200
6
46
SPIREAL/SNG LINCOLN #2 ST. CLAIR
 
828200
 
525
250
6
32
SPIREAL/SNG RIVERSIDE TALLADEGA
 
844800
 
85
100
6
5
SPIREAL/SNG LINCOLN #1 ST. CLAIR
 
845000
 
239
48
6
14
SPIREAL/SNG TALLADEGA AREA TALLADEG
940006
 
4,355
 
 
6
261
SPIREAL/SNG TALLADEGA RACEWAY TALLA
 
845400
 
223
200
6
13
SPIREAL/SNG TALLADEGA #1 TALLADEGA
 
847600
 
2,472
50
6
148
SPIREAL/SNG TALLADEGA #2 TALLADEGA
 
847700
 
1,660
148
6
100
SPIREAL/SNG OPELIKA AREA LEE
940011
 
18,027
 
 
6
1,082
SPIREAL/SNG LOCHAPOKA LEE
 
809500
 
1,022
LINE
6
61









--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG AUBURN LEE
 
812600
 
7,432
125
6
446
SPIREAL/SNG OPELIKA #1 LEE
 
813400
 
4,381
LINE
6
263
SPIREAL/SNG OPELIKA #2 LEE
 
813500
 
330
LINE
6
20
SPIREAL/SNG OPELIKA #3 LEE
 
813600
 
4,862
LINE
6
292
SPIREAL/SNG FAIRFAX-SHAWMUT AREA CH
940021
 
4,851
 
 
6
291
SPIREAL/SNG LAFAYETTE CHAMBERS
 
814200
 
602
150
6
36
SPIREAL/SNG FAIRFAX LEE
 
814500
 
1,292
100
6
78
SPIREAL/SNG SHAWMUT-LANGDALE CHAMBE
 
815200
 
2,957
LINE
6
177
SPIREAL/SNG MONTGOMERY AREA ELMORE
940022
 
22,366
 
 
6
1,341
SPIREAL/SNG MONTGOMERY #3- PRATTVILL
 
805200
 
404
175
6
24
SPIREAL/SNG MONTGOMERY #4 MONTGOMER
 
805300
 
3,320
LINE
6
199
SPIREAL/SNG MONT #5 (NORTH) ELMORE
 
805400
 
5,970
700 TO 720
6
358
SPIREAL/SNG MONT #6 (SOUTH) ELMORE
 
805500
 
12,574
700 TO 720
6
754
SPIREAL/SNG ECLECTIC ELMORE
 
806800
 
98
100
6
6
SPIREAL/SNG SELMA AREA DALLAS
940023
 
8,881
 
 
6
532
SPIREAL/SNG SELMA #1 DALLAS
 
803700
 
491
275
6
29









--------------------------------------------------------------------------------





 
 
 
 
 
Hourly Flow Rate Entitlement
Point Name
Point Code
Meter Station Code
MDDQ (Dth)
Daily Delivery Capacity
(Dth)
Contract Pressure
%
Dth
SPIREAL/SNG SELMA #2 DALLAS
 
803800
 
8,390
600
6
503
SPIREAL/SNG TUSKEGEE AREA MACON
940024
 
6,918
 
 
6
415
SPIREAL/SNG TUSKEGEE #1 MACON
 
808800
 
5,520
100
6
331
SPIREAL/SNG TUSKEGEE #2 MACON
 
808900
 
1,122
LINE
6
67
SPIREAL/SNG NOTASULGA MACON
 
809400
 
276
175
6
17
SPIREAL/SNG JASPER AREA WALKER
940035
 
925
 
 
6
55
SPIREAL/SNG JASPER #1 WALKER
 
835600
 
808
150
6
48
SPIREAL/SNG PARRISH-OAKMAN WALKER
 
836201
 
117
144
6
7
SPIREAL/SNG REFORM AREA PICKENS
940046
 
513
 
 
6
31
SPIREAL/SNG REFORM #1 PICKENS
 
818800
 
513
48
6
31
SPIREAL/SNG REFORM #2 PICKENS
 
819400
 
0
 
 
 
SPIREAL/SNG PELL CITY AREA ST. CLAI
940056
 
1,326
 
 
6
80
SPIREAL/SNG EDEN ST. CLAIR
 
827200
 
214
75
6
13
SPIREAL/SNG PELL CITY ST. CLAIR
 
827400
 
633
70
6
38
SPIREAL/SNG OAK RIDGE ST. CLAIR
 
827600
 
479
70
6
29



1/ Only when Birmingham temperature is 300 or below.




--------------------------------------------------------------------------------







Service Agreement No, 450291-MFNSNG
EXHIBIT B-1
DELIVERY POINTS
All active Delivery Points on Company's contiguous pipeline system, a current
list of which shall be maintained by Company on its Interactive Website,


